Citation Nr: 1141528	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 4, 2007, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007 and March 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in April 2010, the Board addressed the issue of entitlement to an effective date earlier than October 19, 2007, for the grant of a TDIU.  It issued a decision in which it granted an earlier effective date of June 4, 2007.  The Veteran seeks an effective date of August 8, 2003; and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion For Remand between the Veteran and the Secretary of Veterans Affairs, the Court vacated the Board's decision.  The grant of an effective date from October 19, 2007 to June 4, 2007 was not disturbed.  


FINDING OF FACT

The Veteran's service-connected disabilities did not increase in severity so as to render him unable to engage in a gainful occupation prior to June 7, 2004.     


CONCLUSION OF LAW

The criteria for an effective date earlier than June 4, 2007 for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue in this case (entitlement to an earlier effective date for a TDIU) is a downstream issue from that of service connection for PTSD (for which a VCAA letter was duly sent in February 2007) and the grant of a TDIU (for which a VCAA letter was duly sent in October 2007) another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in June 2007 and November 2007, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Earlier Effective Dates

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet.App. 125 (1997).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

Analysis

As noted in the introduction, the Board granted an effective date of June 4, 2007, for the grant of TDIU in the April 2010 decision, and that part of the April 2010 decision was not vacated.  The Veteran, through his representative, contends that the correct effective date should be August 8, 2003.   

The Veteran's representative cites to a VA clinical record dated August 8, 2003, as an informal claim for an increased rating for service-connected heart disability and service-connected diabetes.  The representative further argues that since a TDIU is a claim for an increased rating based on service-connected disabilities, and since the grant of TDIU was based on these disabilities, such August 8, 2003, informal claim encompassed the TDIU claim and that the effective date of the grant of TDIU should therefore be August 8, 2003.  

The Board has reviewed the reasoning of the April 2011 Joint Motion with regard to August 8, 2003, VA treatment report, and the Board proceeds on the assumption that such report can be viewed as an informal claim for TDIU.  

The Board stresses at this point that in order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the present case, the Veteran's service-connected disabilities are:  posttraumatic stress disorder (PTSD), coronary artery disease, diabetes mellitus, bilateral hearing loss, and tinnitus. 

After reviewing the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone precluded gainful employment at any time prior to June 4, 2007.    

Looking first to the August 8, 2003, VA record cited by the Veteran's representative, this clinical record in question does not reflect any complaints by the Veteran or any clinical findings by the examiner to suggest any increase in any service-connected disability.  In fact, the clinical record reveals that the Veteran came to the clinic for a routine follow-up and had no new problems.  It was noted that the Veteran wanted to see if his disorders were getting any better.  The brief clinical findings do not suggest any increase in any disability.  

Likewise, subsequent medical treatment records show basic follow-up treatment for a number of disorders, but do not suggest any increase in the severity of the service-connected disabilities to such a point so as to preclude employment.  In fact, the Veteran's representative does not appear to point to any particular records as evidence of unemployability.  Instead, the representative simply argues that the Veteran was shown to be unemployable for years prior to 2003.  In this regard, the Board's attention has been directed to Social Security disability records.  However, it appears that a finding of disability for Social Security disability purposes prior to 2003 was based on nonservice-connected disabilities, not the service-connected disabilities alone.  

It was not until VA examination on June 4, 2007, that the evidence suggested that gainful employment was precluded due to service-connected disability.  At that time, a VA examiner reporting PTSD symptomatology and impairment commented that the Veteran was unable to keep a job due to such impairment.  

The general rule is that the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110.  38 C.F.R. § 3.400 provides that the effective date for increases shall be the date of claim, or the date entitlement arose, whichever is later.  Applicable law further provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet.App. 125 (1997).

The Board notes that in a case where the increase in the severity of the disability became ascertainable after the filing of the claim, then the effective date would be the date of such increase.  In this case, it was not factually ascertainable that the Veteran's service connected disabilities increased in severity prior to June 4, 2007, to such a degree so as to preclude gainful employment.  Consequently, assuming that the August 8, 2003, treatment record was a claim, the effective date for the granting of TDIU would be June 4, 2007.  

The Board acknowledges the contention that a retrospective medical opinion should be obtained under Chotta v. Peake, 22 Vet.App. 80 (2008).  However, the Board does not believe that such an examination is necessary in a case such as this where there is no persuasive competent evidence prior to June 4, 2007, suggesting that the Veteran's service-connected disabilities alone precluded gainful employment.  Moreover, again assuming that the August 8, 2003, medical record was an informal claim, nothing in that document suggested any increase in severity of a service-connected disability to otherwise mandate a VA examination.  The Veteran himself did not complain of any increase in impairment due to service-connected disability to medical personnel at that time, nor was any increase in symptoms due to a service-connected disability noted by medical personnel.  


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


